DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 1/4/2021. Claim 1 has been amended, Claims 15, 18 and 21 have been cancelled and no claims are newly added. Thus, claims 1-14, 16-17, and 19-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinas (U.S. PG Pub. 2003/0029454) in view of Lynch (U.S. PG Pub. 2009/0000623).
Regarding claim 1, Gelinas discloses a personal respiratory protection device for use by a wearer (Fig. 1 Respirator (10)), comprising: a respirator body having a periphery (Fig. 7 the combination of filter (12), cover (24), and second part (92) make up the respirator body; periphery about continuous surface (28)), a filter media forming at least part of the respirator body (Fig. 7 filter (12)), and a gasket (Fig. 7 first part (90)), the gasket being located at the periphery and extending along at least a portion of its length (Fig, 7 when connected, gasket (90) will be located at periphery (28)), wherein the gasket forms a central aperture (Fig. 6 below, shows first part (90) with a central aperture); wherein the gasket is formed 
Gelinas does not disclose at least a portion of the ridge is angled towards the periphery.
However, Lynch teaches at least a portion of the ridge is angled towards the periphery (Par. [0030]-Par. [0031]; Fig. 10 reproduced below shows a gasket and a ridge angled toward the periphery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate at least a portion of the ridge to be angled toward the periphery as taught by Lynch. The skilled artisan would have been motivated to make the modification in order to provide a comfortable and better seal between the patient’s face and the mask cushion. 

    PNG
    media_image1.png
    692
    598
    media_image1.png
    Greyscale

































    PNG
    media_image2.png
    401
    604
    media_image2.png
    Greyscale

Regarding claim 2, the modified device of Gelinas further discloses a headband means to secure the personal respiratory device onto a wearer such that the gasket flexes and conforms to the facial features of the wearer (Gelinas, Par. [0026]; Par. [0037]).
Regarding claim 3, the modified device of Gelinas further discloses the headband means are adjustable, such that when the adjustable headband means are adjusted the gasket flexes and conforms to the facial features of the wearer (Gelinas Par. [0003], Par. [0026]).
Regarding claim 4, the modified device of Gelinas further discloses the gasket flexing, the ridge deforms toward the periphery and creates an accommodation space (Gelinas, Par. [0003]; Par. [0026]; Par. [0027]; Fig. 1 shows accommodation space of mask (10) below the eyes of the person).
Regarding claim 8, the modified device of Gelinas further discloses the ridge is deformable such that the gasket fits substantially flush against the nose and cheeks of a wearer (Gelinas, Par. [0026] discloses a flexible gasket (90) thus capable of fitting flush against the user).
Regarding claim 9, the modified device of Gelinas further discloses the gasket extends along the entire periphery of the respirator body (Gelinas, Fig. 7 shows gasket (90) extending the entire periphery (28)).
Regarding claim 10, the modified device of Gelinas further discloses the gasket fits substantially flush against the nose, cheeks and chin of a wearer (Gelinas, Fig., 1 shows respirator (10) over the face of the user).
Regarding claim 11, the modified device of Gelinas further discloses the ridge is formed in the region of the gasket that contacts the nose of a wearer during use (Gelinas, Fig. 1; Fig.6 reproduced above shows the ridge; Fig. 7 shows gasket (90) extending around the entire periphery thus contacting the nose of a user).
Regarding claim 12, the modified device of Gelinas further discloses the contour is substantially V-shaped (Gelinas, Fig. 7 shows gasket (90) in a V-shape).
Regarding claim 16, the modified device of Gelinas further discloses the filter media is in the form of a cover (Fig. 7 Filter cover (12)), and the respirator body comprises an inner cup shaped support (Gelinas, Fig 7 inner cup support (92)) and the filter media is overlaid on the inner cup shaped support (Gelinas, Fig. 7 shows an exploded view of respirator (10) and thus filter (12) would be overlaid inner cup support (92)).
Regarding claim 17, the modified device of Gelinas further discloses the cover and the inner cup shaped support are joined at the periphery of the respirator body (Gelinas, Par. [0028]; Fig. 7 flange portion (18c) joins at periphery (28)).
Regarding claim 20, the modified device of Gelinas further discloses the gasket comprises a sheet- like elastomeric material (Gelinas, Fig. 6 gasket (90) as a sheet; Par. [0026]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinas in view of Lynch, as applied above to claim 1 in view of Magidson (U.S. PG Pub. U.S. PG Pub. 2006/0005838).
Regarding claim 5, the modified device of Gelinas does not disclose the accommodation space adapted to accommodate eyewear. 
However, Magidson teaches the accommodation space is adapted to accommodate eyewear (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate an eyewear as taught by Magidson. The skilled artisan would have been motivated to make the modification in order to allow for the end user to have eye protection while using the device. 
Regarding claim 6, the modified device of Gelinas does not disclose the accommodation space adapted to accommodate eyewear (Magidson Par. [0034]; discloses eyewear being on the opposite side of the gasket; Fig. 4).
Claims 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinas in view of Lynch as applied above to claim 1 in view of Ho (U.S. PG Pub. 2006/0096598).
Regarding claim 7, the modified device of Gelinas does not explicitly disclose the ridge being provided with an indent adapted to accommodate the nose of wearer.
However, Ho teaches an indent is adapted to accommodate the nose of the wearer (Par. [0090]; Fig. 18 thinned region (152)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of the modified device of Gelinas to incorporate an indent as taught by Ho. The skilled artisan would have been motivated to make the modification in order to allow the indent to create a seal against the patient’s face, and because of the sealing effect that is created, gases can be provided at a positive pressure within the mask (Ho, Par. [0005]).
Regarding claim 13, the modified device of Gelinas does not disclose the ridge being formed from a local increase in thickness of elastomeric material.
However, Ho teaches a ridge is formed from a local increase in thickness of elastomeric material (Ho, Par. [0089]- [0090] and Fig. 18 shows a thinned region (152) going to a thicker region (148)]).

Regarding claims 14, the modified device of Gelinas does not disclose the gasket being made of TPE.
However, Ho teaches the gasket comprising a thermoplastic elastomer (TPE) (Par. [0014] and par. [0062] discloses TPE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of the modified device of Gelinas to incorporate a gasket being made of TPE and to have an indent as taught by Ho. The skilled artisan would have been motivated to make the modification in order to prevent the use of a polyurethane capsule to restrain the geometry of cushion and will result in a better seal (Ho, Par. [0014]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gelinas in view of Lynch, as applied above to claim 1 in view of Gebrewold (U.S. PG Pub. 2012/0125341).
Regarding claim 19, the modified device of Gelinas does not have a maintenance- free respirator device.
Gebrewold teaches having a maintenance free respirator device (Par. [0002] discloses a filtering face piece respirator as being disposable, thus is a maintenance free device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gelinas to incorporate a maintenance free respirator as taught by Gebrewold. The skilled artisan would have been motivated to make the modification in order to provide for a respirator that has not been used by another person and thus sterilized.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16-17 and 19-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15, 17-18 and 20-22 of co-pending Application No. 14/911,157. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims are identical except the co-pending application recites “the gasket is formed of a vapour impermeable flexible elastomeric material”. The gasket of the co-pending application recites functional language of the gasket which includes the ridge to act as a barrier to exhalation vapours. The instant application discloses the gasket including a ridge to conform to a person’s face and being capable of acting as a barrier and thus also capable of deforming against the face of the wearer.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 1-20 and 23 of U.S. Patent No. 10,639,506. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims are identical except for the instant application recited “the ridge is adapted to deform against the face of the wearer and towards the periphery”. This differs from the U.S. Patent which recites “the gasket comprises a central aperture and the ridge extends toward the central aperture”. The gasket of the co-pending application discloses a flexible gasket which includes the ridge, and thus anticipates the claims of the instant application because the gasket incudes a ridge capable of flexing and is thus the same as “deformable towards a periphery” and deforming against the face of the wearer. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues the prior art of Gelinas (U.S. PG Pub. 2003/0029454 in view of Ho (U.S. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	1/7/2021

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785